Name: 2005/753/EC: Commission Decision of 24 October 2005 amending Annex II to Council Decision 79/542/EEC as regards imports of fresh meat from Brazil (notified under document number C(2005) 4168) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  animal product;  international trade;  health;  agricultural activity
 Date Published: 2005-10-26; 2006-12-12

 26.10.2005 EN Official Journal of the European Union L 282/22 COMMISSION DECISION of 24 October 2005 amending Annex II to Council Decision 79/542/EEC as regards imports of fresh meat from Brazil (notified under document number C(2005) 4168) (Text with EEA relevance) (2005/753/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 8(1) and (4) thereof, Whereas: (1) Part 1 of Annex II to Council Decision 79/542/EEC of 21 December 1979 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions for importation into the Community of certain live animals and their fresh meat (2) sets out a list of third countries and parts of third countries from which Member States are authorised to import certain live animals and their fresh meat. (2) Under that Decision, part of the territory of Brazil is authorised for import into the Community of deboned and matured meat from bovines as vaccination against foot and mouth is carried out. (3) However an outbreak of foot and mouth disease has been confirmed by the Brazilian veterinary authorities and reported by the World Organisation for Animal Health on 10 October 2005 in Brazil in the State of Mato Grosso do Sul near the border with the State of Parana. In addition there are many movements and epidemiological links between these States and the State of Sao Paulo. Therefore, in the absence of detailed information to allow a more precise definition of the affected area and in order to ensure the high health status of the Commmunity with regard to foot and mouth disease, it is considered appropriate that imports of bovine meat from these states should be suspended. (4) The first notification to the Brazilian veterinary authorities was on 30 September 2005. Therefore consignements with certification for deboned and matured meat from bovines slaughtered prior to this date should be accepted but all consignments of such meat from bovines slaughtered on or after this date from these three States should be suspended. (5) Part 1 of Annex II to Decision 79/542/EEC should be amended accordingly. (6) This Decision will be reviewed in the light of information obtained from Brazil. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex II to Decision 79/542/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2005/620/EC (OJ L 216, 20.8.2005, p. 11). ANNEX ANNEX II FRESH MEAT Part 1 LIST OF THIRD COUNTRIES OR PARTS THEREOF (1) Country Code of Territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of Buenos Aires, Catamarca, Corrientes, Entre RÃ ­os, La Rioja, Mendoza, Misiones, Neuquen, Rio Negro, San Juan, San Luis, Santa Fe and Tucuman BOV A 1 and 2 AR-2 La Pampa and Santiago del Estero BOV A 1 and 2 AR-3 Cordoba BOV A 1 and 2 AR-4 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF AR-5 Formosa (only the territory of Ramon Lista) and Salta (only the department of Rivadavia) BOV A 1 and 2 AR-6 Salta (only the departments of General Jose de San Martin, Oran, Iruya, and Santa Victoria) BOV A 1 and 2 AR-7 Chaco, Formosa (except the territory of Ramon Lista), Salta (except the departments of General Jose de San Martin, Rivadavia, Oran, Iruya, and Santa Victoria), Jujuy BOV A 1 and 2 AR-8 Chaco, Formosa, Salta, Jujuy, with the exception of the buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 and 2 AR-9 The buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa  AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia Herzegovina BA-0 Whole country  BG  Bulgaria BG-0 Whole country EQU BG-1 The provinces of Varna, Dobrich, Silistra, Shumen, Targovichte, Razgrad, Russe, Veliko Tarnovo, Gabrovo, Pleven, Lovech, Plovdiv, Smolian, Pazardjik, Sofia district, Sofia city, Pernik, Kiustendil, Blagoevgrad, Vratsa, Montana and Vidin BOV, OVI, RUW, RUF BG-2 The provinces of Burgas, Iambol, Sliven, Stara Zagora, Haskovo, Kardjali and the 20-km-wide corridor on the border with Turkey  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 States of: Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), ParanÃ ¡ and Sao Paulo, Minas Gerais (except regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­), EspÃ ­ritu Santo, Santa Catarina, Goias and the regional units of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o), Caceres (except for the municipality of Caceres), Lucas do Rio Verde, Rondonopolis (except for the municipality of Itiquiora), Barra do GarÃ §a and Barra do Bugres in Mato Grosso BOV 2 BR-2 State of Rio Grande do Sul BOV A 1 and 2 BR-3 State of Mato Grosso do Su ( municipality of Sete Quedas) BOV A 1 and 2 BR-4 States of Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡), ParanÃ ¡ and Sao Paulo BOV A 1 and 2 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 5, 6, 7, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 and 2 BW-2 The veterinary disease control zones 10, 11, 12, 13 and 14 BOV, OVI, RUF, RUW F 1 and 2 BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW G CH  Switzerland CH-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China (People's Republic of) CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CO-1 The zone included within the borderlines from the point where the Murri River flows into the Atrato River, downstream along the Atrato River to where it flows into the Atlantic Ocean from this point to the Panamanian border following the Atlantic coast-line to Cabo TiburÃ ³n; from this point to the Pacific Ocean following the Columbian-Panamanian border; from this point to the mouth of the Valle River along the Pacific coast and from this point along a straight line to the point where the Murri River flows into the Atrato River BOV A 2 CO-3 The zone included within the borderlines from the mouth of the Sinu River on the Atlantic Ocean, upstream along the Sinu River to its head-Waters of Alto Paramillo, from this point to Puerto Rey on the Atlantic Ocean, following the borderline between the Department of Antiquia and CÃ ³rdoba, and from this point to the mouth of the Sinu River along the Atlantic coast BOV A 2 CR  Costa Rica CR-0 Whole country BOV, EQU CS  Serbia and Montenegro (2) CS-0 Whole country BOV, OVI, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (3) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI, RUF, RUW F 2 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Chaco central and San Pedro areas BOV A 1 and 2 RO  Romania RO-0 Whole country BOV, OVI, EQU, RUW, RUF RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamalo-Nenets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane BOV, RUF, RUW F 2 SZ-2 The veterinary foot and mouth surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 and 2 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV A 1 and 2 OVI A 1 and 2 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and  the district of Camperdown, in the province of KwaZuluNatal BOV, OVI, RUF, RUW F 2 ZW  Zimbabwe ZW-0 Whole country   = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country). Specific conditions referred to in column 6 1  : Geographic and timing restrictions Code of Territory Veterinary certificate Time period/dates for which importation into the Community is authorised or not authorised in relation to dates of slaughter/killing of animals from which the meat was obtained Model SG AR-1 BOV A Before and including 31 January 2002 Not authorised After and including 1 February 2002 Authorised AR-2 BOV A Before and including 8 March 2002 Not authorised After and including 9 March 2002 Authorised AR-3 BOV A Before and including 26 March 2002 Not authorised After and including 27 March 2002 Authorised AR-4 BOV, OVI, RUW, RUF  Before and including 28 February 2002 Not authorised After and including 1 March 2002 Authorised AR-5 BOV A From 1 February 2002 to 10 July 2003 (inclusive) Authorised After and including 11 July 2003 Not Authorised AR-6 BOV A From 1 February 2002 to 4 September 2003 (inclusive) Authorised After and including 5 September 2003 Not Authorised AR-7 BOV A From 1 February 2002 to 7 October 2003 (inclusive) Authorised After and including 8 October 2003 Not Authorised AR-8 BOV A Before and including 17 March 2005 see AR-5, AR-6 and AR-7 for periods when the specific territories within the area referred to in AR-8 were not authorised After and including 18 March 2005 Authorised BR-2 BOV A Before and including 30 November 2001 Not authorised After and including 1 December 2001 Authorised BR-3 BOV A Before and including 31 October 2002 Authorised After and including 1 November 2002 Not authorised BR-4 BOV A Before and including 29 September 2005 Authorised After and including 30 September 2005 Not authorised BW-1 BOV, OVI, RUW, RUF A Before and including 7 July 2002 Not authorised After and including 8 July to 22 December 2002 Authorised After and including 23 December 2002 to 6 June 2003 Not authorised After and including 7 June 2003 Authorised BW-2 BOV, OVI, RUW, RUF A Before and including 6 March 2002 Not authorised After and including 7 March 2002 Authorised PY-1 BOV A Before and including 31 August 2002 Not authorised After and including 1 September 2002 to 19 February 2003 Authorised After and including 20 February 2003 Not authorised SZ-2 BOV, RUF, RUW A Before and including 3 August 2003 Not authorised After and including 4 August 2003 Authorised UY-0 BOV, OVI A Before and including 31 October 2001 Not authorised After and including 1 November 2001 Authorised 2  : Category restrictions No offal authorised (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for by Community agreements with third countries. (2) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. (3) Former Yugoslav Republic of Macedonia; provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations.  = No certificate laid down and fresh meat imports are prohibited (except for those species where indicated in the line for the whole country).